       Case 1:17-cv-03144-AJN-SN Document 201 Filed 11/26/18 Page 1 of 1




                                                                               Jennifer A. Golinveaux
                                                                                         415.591.1000
                                                                            jgolinveaux@winston.com




 November 26, 2018

 VIA ECF
 Hon. Sarah Netburn
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

        Re:        Justin Goldman v. Breitbart News Network, LLC et al.., 17-cv-3144
                   (AJN) (SN)
Your Honor:

         Pursuant to the Court’s September 21, 2018 Order, we write on behalf of all Parties to
provide the Court with an update on the status of discovery. Both Plaintiff and Defendants served
initial sets of discovery in October. Last week Plaintiff, Oath Holdings Inc., and Gannett
Company, Inc. served responses and objections to written discovery requests. Plaintiff granted
Breitbart New Network, LLC, Heavy, Inc. and Time Inc. extensions of time to serve responses
and objections. Time Inc.’s responses and objections are currently due today. Heavy, Inc.’s
responses and objections are due November 29, 2018. Breitbart’s deadline to respond is extended
indefinitely while it discusses settlement with Plaintiff. Production of documents is ongoing. To
date, each side has objected to and declined to produce certain categories of requested documents
and information. The Parties are in the process of addressing these issues in an effort to resolve
them without Court intervention. The Parties expect to raise any outstanding issues regarding
written discovery with the Court in December. Depositions have not yet been noticed.



                                                            Very truly yours,

                                                            /s/ Jennifer A. Golinveaux

                                                            Jennifer A. Golinveaux
                                                            Winston & Strawn LLP
cc.: All counsel
